






















CAPITOL FEDERAL FINANCIAL

Deferred Incentive Bonus Plan





















1NEXT PAGE





CAPITOL FEDERAL FINANCIAL

Deferred Incentive Bonus Plan

Table of Contents



Page ARTICLE I--PURPOSE1

ARTICLE II--DEFINITIONS1

ARTICLE III--PARTICIPATION4

ARTICLE IV--DEFERRED ACCOUNTS5

ARTICLE V--BENEFITS7

ARTICLE VI--DEATH BENEFITS7

ARTICLE VII--SOURCE OF BENEFITS7

ARTICLE VIII--ADMINISTRATION OF THIS PLAN8

ARTICLE IX--AMENDMENT10

ARTICLE X--TERMINATION10

ARTICLE XI--RESTRICTIONS ON ALIENATION OF BENEFITS11

ARTICLE XII--CLAIMS PROCEDURE12

ARTICLE XIII--MISCELLANEOUS13



2NEXT PAGE





CAPITOL FEDERAL FINANCIAL

Deferred Incentive Bonus Plan

            ARTICLE I -- PURPOSE

            The purpose of this Plan is to provide specified benefits to Senior
Managers of Capitol Federal Financial and Capitol Federal Savings Bank (the
"Company") who contribute to the continued growth, development and future
business success of the Company. This program shall be administered as an
unfunded plan of deferred compensation for income tax purposes and shall be
applicable solely to those Employees serving in the job classification of
Chairman, President, Executive Vice- Presidents and Senior Vice Presidents
("Senior Managers"). This deferred compensation plan is intended to operate in
conjunction with that certain Short Term Performance Award Plan adopted by the
Company on November 16, 1999.

            ARTICLE II -- DEFINITIONS

            For purposes of this Plan, the following phrases or terms shall have
the indicated meanings unless otherwise clearly apparent from the context:

            Section 2.01.  "Approved Reason" means a reason for terminating
employment with the Company which, in the opinion of the Committee, is in the
best interest of the Company.

            Section 2.02.  "Award" or "Performance Award" means a lump sum cash
payment granted under the Plan to a Participant by the Committee pursuant to
such terms, conditions, restrictions and/or limitations, if any, as the
Committee may establish.

            Section 2.03.  "Beneficiary or Beneficiaries" means the person,
persons, entity or entities entitled to receive any benefits under this Plan
pursuant to the designation of the Participant (or in default of such
designation) as provided in Section 6.02 hereof.

            Section 2.04.  "Board of Directors" means the Board of Directors of
Capitol Federal Financial.

3NEXT PAGE





            Section 2.05.  "Cause" means:



(a)the willful and continued failure by an Employee to substantially perform his
or her duties with his or her employer after written warnings identifying the
lack of substantial performance are delivered to the Employee by his or her
employer to specifically identify the manner in which the employer believes that
the Employee has not substantially performed his or her duties, or

(b)the willful engaging by an Employee in illegal conduct which is materially
and demonstrably injurious to CFF or a Subsidiary.



            Section 2.06.  "Change In Control" means a Change In Control of CFF
of a nature that would be required to be reported (assuming such event has not
been "previously reported") in response to Item 1(a) of the Current Report on
Form 8-K, as in effect on October 1, 1999, pursuant to Section 13 or 15(d) of
the Exchange Act; provided that, without limitation, a Change In Control shall
be deemed to have occurred at such time as (I) any "person" within the meaning
of Section 14(d) of the Exchange Act, other than Capitol Federal Financial, the
Capitol Federal ESOP or a Subsidiary of CFF, is or has become the "beneficial
owner," as defined in Rule 13d-3 under the Exchange Act, directly or indirectly,
of 25% or more of the combined voting power of the outstanding securities of CFF
ordinarily having the right to vote at the election of Directors, or (2)
individuals who constitute the Board on October 1, 1999 (the "Incumbent Board")
have ceased for any reason to constitute at least a majority thereof, provided
that any person becoming a Director subsequent to October 1, 1999 whose
election, or nomination for election by CFF's shareholders, was approved by a
vote of at least three quarters (3/4) of the Directors comprising the Incumbent
Board (either by a specific vote or by approval of the proxy statement of CFF in
which such person is named as a nominee for Director without objection to such
nomination) shall be, for purposes of this Plan, considered as though such
person were a member of the Incumbent Board.

            Section 2.07.  "Code" means the Internal Revenue Code of 1986, as
amended.

            Section 2.08.  "Committee" means the Executive Compensation and
Development Committee of the CFF Board, or such other Board committee as may be
designated by the Board to administer the Plan; provided that the Committee
shall consist of an odd number of three or more Directors, all of whom are both
a "disinterested person" within the meaning of Rule 16b-3 under the Exchange Act
and an "outside director" within the meaning of the definition of such term as
contained in Treasury Regulation Section 1.162-27(e)(3), or any successor
definition adopted.

4NEXT PAGE





            Section 2.09.  "Company" means Capitol Federal Financial and its
wholly owned subsidiary, Capitol Federal Savings Bank.

            Section 2.10.  "Deferred Amount" means that portion of a
Participant's Performance Award, between $2,000 and 50% of such Award up to but
not exceeding $100,000, which the Participant elects to defer under the terms of
this Plan.

            Section 2.11.  "Deferred Account" or "Account" means the ledger
entry established in accordance with ARTICLE III, which entry shall represent
the Company's unsecured and unfunded promise to pay the amount of benefits set
forth by such entry.

            Section 2.12.  "Disability" means a disability under the terms of
any long-term disability plan maintained by the Company.

            Section 2.13.  "Distribution Date" means the April 2nd next
following the last day of each Mandatory Deferral Period.

            Section 2.14.  "Short Term Performance Plan" or "STPP" means the
incentive bonus arrangement sponsored and maintained by the Company for the
benefit of eligible Officers. The Short Term Performance Plan is incorporated
herein by reference.

            Section 2.15.  "Employee" means a common law Employee of the Company
paid from the Company payroll account.

            Section 2.16.  "Mandatory Deferral Period" means the consecutive
thirty-nine month period beginning on the Award Payment Date and ending on the
applicable Distribution Date.

            Section 2.17.  "Officer" means only those certain salaried Employees
of the Company who are administrative executives in continuous service with the
Company employed by the Company in one of the following job classifications:
Chairman, President, Executive Vice-President, Senior Vice-President, First
Vice- President, Vice-President, Assistant Vice-President, and Assistant
Cashier.

            Section 2.18.  "Participant" means a common law Employee paid from
the Company payroll account who is an Officer classified as Chairman, President,
Executive Vice-President or Senior Vice-President and who has been designated by
the Committee as eligible to participate in this Plan and who has satisfied all
of the threshold eligibility criteria applicable to this Plan.

5NEXT PAGE





            Section 2.19.  "Plan" means the Capitol Federal Financial Deferred
Incentive Bonus Plan.

            Section 2.20.  "Plan Year" means the Company fiscal year ending each
September 30th.

            Section 2.21.  "Retirement" means, for all Plan purposes other than
the Plan's change of control provision, a termination of employment from the
Company on or after attainment of age 65.

            Section 2.22.  "Senior Manager" means a Company Officer classified
as Chairman, President, Executive Vice-President, or Senior Vice-President.

            Section 2.23.  "Sole Discretion" means the right and power to decide
a matter, which may be exercised arbitrarily and shall not be subject to review
by any court or otherwise.

            ARTICLE III -- PARTICIPATION

            Section 3.01.  Eligibility. In order to become a Participant in this
Plan and defer Performance Awards granted under the STPP under this Plan, a
Senior Manager must satisfy three criteria: (1) Participation In the STPP. In
order to be eligible for participation in this Plan, a Senior Manager must be
eligible for and an Active Participant in the STPP. (2) Committee Designation.
In addition to eligibility and participation in the STPP, a Senior Manager must
be specifically designated as eligible to defer under this Plan. The Committee
shall have the unrestricted right and power, which may be exercised in its Sole
Discretion, and at any time and from time to time, to designate Senior Managers
who are eligible to participate in this Plan. The Committee shall also have the
right, in its Sole Discretion, to terminate an individual's future participation
in this Plan. If an individual's participation in this Plan is terminated, the
Participant (or Participant's Beneficiary) shall be entitled to receive the
Participant's Account at the time and in the manner determined under Articles V
and VI, as the case may be. (3) Timely Deferral Election. In addition to the
criteria set forth above, participation in this Plan shall only be possible if
the Senior Manager has timely executed and filed the appropriate deferral
election forms. Deferral election forms shall be considered timely filed only if
they are properly completed, executed, and filed with the Committee in
accordance with Committee rules, prior to the time that the Award which is the
subject of the election is earned.

            Section 3.02.  Incentive Bonus Deferral Agreements. Prior to the
first day of the Plan Year, or within 30 days after first becoming eligible to
participate in this Plan but before earning an amount under the STPP, each
Senior Manager who is otherwise qualified to be a Participant may elect to
participate in this Plan, with respect to the Award to be earned for such Plan
Year, by executing a deferral election and

6NEXT PAGE





returning that agreement to the Company. All calculations of the dollar amount
of Award shall be determined under the terms of the STPP. The deferral election
shall be irrevocable as to that portion of the Award electively deferred before
the beginning of a Plan Year, but earned during such Plan Year. Deferral
agreements shall continue in effect unless modified or revoked prior to the
first day of a Plan Year. The deferral election agreements shall automatically
terminate upon the termination of this Plan.

            Section 3.03.  Limitations on Deferrals. Participants may elect to
defer amounts of not less than two thousand dollars ($2,000.00), up to an amount
equal to fifty percent (50%) of the anticipated Participant's Performance Award
for the upcoming Performance Year; provided, however, the amount of a single
deferral may not exceed one hundred thousand dollars ($100,000.00). No deferred
amount may be withdrawn prior to the Distribution Date following the Mandatory
Deferral Period applicable to such deferral. Provided, however, where the
Participant has terminated employment for an Approved Reason, become disabled,
died or reached Retirement, the deferred amount may be paid, without increase
for an earnings factor, in accordance with the Participant's or Beneficiary's
election within the Mandatory Deferral Period. No deferral under this Plan shall
continue past the applicable Distribution Date.

            ARTICLE IV -- Deferred Accounts

            Section 4.01.  Deferred Account. The Deferred Amount described in
Section 3.03 above shall be credited to the Participant's Deferred Account.



A.To the extent the Company is required to withhold any taxes or other amounts
from the Deferred Amount pursuant to any federal, state, or local law, such
amounts shall be taken out of the portion of the Participant's Award or other
Compensation not deferred under this Plan.

B.The Company shall match each Deferred Amount by an amount equal to 50% of such
Deferred Amount; provided, however, such match shall be subject to forfeiture
and shall be forfeited if the Participant terminates service with the Company at
any time for any reason, including death, Disability, Retirement or an Approved
Reason, during the applicable Mandatory Deferral Period.



            Section 4.02.  Vesting. Each Participant shall be fully vested in
the Participant's Deferred Amount. However, Participants shall only become
vested in the Company matching amount (credited to the Deferred Amount at the
commencement of the Mandatory Deferral Period) if the Participant remains
continuously employed with the Company during the Mandatory Deferral Period and
is so employed on the applicable Distribution Date.

7NEXT PAGE





            Section 4.03.  Increases to the Account. The Participant's Deferred
Account shall be increased by an earnings factor. The earnings factor shall
equal the amount that the Participant's Deferred Account would have increased
if, immediately following addition to the Account of the deemed Company match,
the Account had been invested in the common stock of Capitol Federal Financial
("CFFN") and that position had been held through the last December 31st of the
Mandatory Deferral Period.



A.In order to establish an initial value for the Account at the commencement of
the Mandatory Deferral Period, the Committee shall utilize the closing price of
CFFN as of the December 31st immediately preceding the applicable Award Payment
Date and shall deem the entire Account (including the forfeitable Company match)
to be 100% invested in CFFN at such price. If, as of the December 31st
immediately preceding the end of the Mandatory Deferral Period, the closing
market price for CFFN is greater than the initial Value, the difference in value
shall be converted to cash, added to the Account and paid on the Distribution
Date along with the Deferred Amount, the Company match, and the Dividend
Equivalents.

B.The Committee shall credit the Account with an amount appropriate to reflect
dividends actually paid on Capitol Federal Financial common stock during the
Mandatory Deferral Period (Dividend Equivalents). Dividend Equivalents shall be
credited to the Account as of the time dividends are actually paid on CFFN and
shall be treated as additional units of CFFN; provided, however, and
notwithstanding anything hereinabove to the contrary, Dividend Equivalents shall
be valued and paid based only upon the CFFN closing price as of the December
31st immediately preceding the end of the Mandatory Deferral Period.

C.Notwithstanding anything to the contrary, the Company shall not be obligated
to acquire any interest in any fund or investment option and any asset that may
be acquired in order to provide a means for payment of any liability shall
remain the property of the Company.



            Section 4.04.  Statement of Account. The Committee shall submit to
each Participant, within 90 days after the close of each Plan Year, a statement
setting forth the balance to the credit of each Participant of his or her
Deferred Account.

8NEXT PAGE





            ARTICLE V -- BENEFITS

            Section 5.01.  General. A Participant's Deferred Account will be
payable to Participant in cash in a single sum on the applicable Distribution
Date. The benefits of a Participant who dies prior to their payment shall be
paid to the Participant's Beneficiary.

            ARTICLE VI -- DEATH BENEFITS

            Section 6.01.  Death Benefits. Benefits will be payable in one lump
sum payment as soon as administratively practicable following the close of the
Plan Year in which the Participant dies, provided, that the Board of Directors
may elect to accelerate such payment in its Sole Discretion.

            Section 6.02.  Beneficiary Designations. The Beneficiary of a
Participant shall be the person, persons, entity, or entities designated by the
Participant on a beneficiary designation form provided by the Committee. A
Participant shall have the right to change his or her Beneficiary designation at
any time; provided, however, that no change of a Beneficiary shall be effective
until received by the Committee. All Beneficiary designations, and any
amendments and revocations thereto, shall be made upon such form or forms and in
such manner as the Committee may from time to time direct. In the event a
Participant dies without having a Beneficiary Designation in force, or in the
event no named Beneficiary is alive or is in being at the time, all payments due
hereunder shall be paid to the Participant's surviving spouse, if any. If the
Participant leaves no surviving spouse, then such payment shall be made to the
Participant's estate.

            ARTICLE VII -- SOURCE OF BENEFITS

            Section 7.01.  General. Amounts payable hereunder shall be paid
exclusively from the general assets of the Company. The Company's obligation
under this Plan shall constitute a mere promise to pay benefits in the future,
and no person entitled to payment hereunder shall have any claim, right,
security interest, or other interest in any fund, trust, account, insurance
contract, or other asset of the Company. The Company is not obligated to invest
in any specific assets or fund, but it may invest in any asset or assets it
deems advisable in order to provide a means for the payment of any liabilities
under this Plan. Each Participant shall be an unsecured general creditor of the
Company and shall have no interest whatsoever in any such assets or fund. The
Company's liability for the payment of benefits hereunder shall be evidenced
only by this Plan.

9NEXT PAGE





            ARTICLE VIII -- ADMINISTRATION OF THIS PLAN

            Section 8.01.  Appointment of Committee. This Plan shall be
administered under the supervision of a Committee. It shall be a principal duty
of the Committee to see that this Plan is carried out in accordance with its
terms. The Committee shall have full power to administer this Plan in all of its
details, subject, however, to the requirements of the Code, and other applicable
laws. For this purpose, the Committee's powers shall include, but are not
limited to, the authority, in addition to all other powers provided by this
Plan, to:



A.Determine in its discretion the eligibility of any Officer to participate in
this Plan and of any individual to receive benefits under this Plan;

B.Exercise its discretion in making interpretations regarding the terms of this
Plan and its interpretations to be final and conclusive on all persons claiming
benefits under this Plan;

C.Compute the amounts payable for any Participant in accordance with the
provisions of this Plan, the manner and time of payment and to determine and
authorize the person or persons to whom such payments will be paid;

D.Receive claims for benefits and render decisions respecting such claims under
this Plan;

E.Make and enforce such rules and regulations as it deems necessary or proper
for the efficient administration of this Plan;

F.Appoint such agents, specialists, legal counsel, accountants, actuaries,
consultants, or other persons as the Committee deems advisable to assist in
administering this Plan;

G.Allocate and delegate its responsibilities under this Plan and to designate
other persons to carry out any of its responsibilities under this Plan, any such
allocation, delegation, or designation to be in writing;

H.Be responsible for all reporting and disclosure requirements for this Plan
under the law;

I.Receive from the Company, Participants and other persons such information as
shall be necessary for the proper administration of this Plan;



10NEXT PAGE







J.Furnish to the Company upon request, such reports with respect to the
administration of this Plan as are reasonable and appropriate; and

K.Maintain all records of this Plan.



            Section 8.02.  Examination of Records.The Committee shall make
available to each Participant and his duly authorized representative, such of
the records under this Plan as pertain to him, for examination at reasonable
times during normal business hours.

            Section 8.03.  Committee. The Committee shall act by a decision of a
majority. Any such action by the Committee may be taken either at a meeting or
in writing signed by all Committee members without a meeting. Notwithstanding
the foregoing, the Committee may, by written authorization, empower any member
of the Committee to individually execute any document or documents on behalf of
the Committee, such authorization to remain in effect until revoked by the
Committee. The Committee shall elect one of its members as chairman, appoint a
secretary, who may or may not be a Committee member and advise the Company of
such actions in writing. The secretary shall keep a record of all meetings,
actions, and data necessary for the proper administration of this Plan and shall
forward all necessary communications to the Company, the Participants or other
necessary person. A dissenting Committee member who, within a reasonable time
after he has knowledge of any action or failure to act by majority, registers
his dissent in writing delivered to the other Committee members and the Company
shall not be responsible for any such action or failure to act.

            Section 8.04.  Reliance on Certificates, etc. The members of the
Committee and the officers and directors of the Company shall be entitled to
rely on all certificates and reports made by any duly appointed accountants and
on all opinions given by any duly appointed legal counsel. Such legal counsel
may be counsel for the Company.











11NEXT PAGE





            ARTICLE IX -- AMENDMENT

            Section 9.01.  Right to Amend. The Board of Directors reserves the
right, at will, at any time and from time to time, to modify, alter, or amend
this Plan (including without limitation a retroactive modification, alteration,
or amendment), in whole or in part, and any such modification, alteration, or
amendment shall be binding upon the Company, Participants, and all other
persons, provided, however, no amendment will reduce the amount then credited to
a Participant's Deferred Account without the Participant's written consent.

            ARTICLE X -- TERMINATION

            Section 10.01.  Termination of Plan. The Company has established
this Plan with the bona fide intention and expectation that it will be continued
indefinitely, but the Company will have no obligation whatsoever to maintain
this Plan for any given length of time and may at will, and at any time,
discontinue or terminate this Plan in whole or in part.

            Section 10.02.  Termination Procedures. Upon termination of this
Plan, the Company shall give notice of the same to all Participants, the
Committee, and any other affected person. Further, upon termination of this
Plan, all elections related to this Plan shall terminate, and payment of a
Participant's Deferred Account shall be made in one lump sum payment as soon as
administratively possible after said termination.

            Section 10.03.  Effect of Complete Liquidation, Reorganization, or
Change of Control.



A.Complete Liquidation. If the stockholders of the Company adopt a plan of
complete liquidation (other than a plan which is part of a plan of
reorganization described in Subsection B. hereof), the Plan shall be deemed to
have been terminated as of the date the plan of liquidation is adopted. The
rights of affected Participants upon such a liquidation shall be determined
under the provisions of Sections 10.01 and 10.02 relative to a complete
termination.

B.Reorganization. If the Company effectuates a merger, consolidation, or other
transaction constituting a reorganization with another corporation or
corporations, pursuant to which the shares of common stock of Company will be
surrendered in exchange for the stock of another corporation (the "Surviving
Corporation") then this Plan shall be deemed to have been terminated as of the
date the plan of reorganization is adopted. No termination shall occur, however,
if express provisions are made for the continuance of this Plan in accordance
with the terms hereof except the word "Company" shall mean and refer to the
Surviving Corporation from and after the effective date of such reorganization.



13NEXT PAGE





            Section 10.04.  Change in Control. Notwithstanding any provision
contained in the Plan to the contrary, the provisions of this Section 10.04
shall control over any contrary provision. All Participants shall be eligible
for the treatment afforded by this Section if their employment with the Company
terminates within two years following a Change In Control, unless the
termination is due to (a) Death; (b) Disability; (c) Cause; (d) resignation
other than (1) resignation from a declined reassignment to a job that is not
reasonably equivalent in responsibility or compensation, or that is not in the
same geographic area, or (2) resignation within thirty days of a reduction in
base pay; or (e) retirement.



A.If a Participant qualifies for treatment under this Section, he or she shall
immediately become fully vested in his or her Deferred Account. Such Account
shall be paid, as soon as practicable but in no event later than 90 days after
his or her termination of employment.

B.Upon a Change In Control, no action, including, but not by way of limitation,
the amendment, suspension, or termination of the Plan, shall be taken which
would affect the rights of any Participant or the operation of the Plan with
respect to any Account to which the Participant may have become entitled
hereunder prior to the date of the Change In Control or to which he or she may
become entitled as a result of such Change In Control.



            ARTICLE XI -- RESTRICTIONS ON ALIENATION OF BENEFITS

            Section 11.01.  General. No right or benefit under this Plan shall
be subject to anticipation, alienation, sale, assignment, transfer, pledge,
encumbrance, or charge, and any attempt to anticipate, alienate, sell, assign,
transfer, pledge, encumber, or charge the same shall be void. No right or
benefit hereunder shall in any manner be liable for or subject to the debts,
contracts, liabilities, engagements, or torts of the person entitled to such
benefit, and, to the extent permitted by law, the rights of Participant or a
Beneficiary shall not be subject in any manner to attachment or other legal
process for the debts of Participant or such Beneficiary.

14NEXT PAGE





            ARTICLE XII -- CLAIMS PROCEDURE

            Section 12.01.  Participant Claim. All claims for or relating to
benefits whether made by a Participant or other person shall be in writing
addressed and delivered to the Committee, at the Committee's main office, and
such claim shall contain the claimant's name, mailing address, and telephone
number, if any, and shall identify the claim in a manner reasonably calculated
to make the claim understandable to the Committee and other fiduciaries.

            Section 12.02.  Claims Review. If a claim is made, the Committee
shall within 90 days thereafter (180 days if special circumstances exist) notify
the claimant in writing whether the claim has been granted or has been denied in
whole or in part. Such notice shall be written in a manner calculated to be
understood by the claimant, shall make specific reference to the Plan benefit,
and, if adverse in whole or in part, shall set forth:



A.The specific reason or reasons for the denial;

B.Specific reference to pertinent Plan provisions on which the denial is based;

C.A description of any additional material or information necessary for the
claimant to perfect the claim, together with an explanation of why such material
or information is necessary; and

D.An explanation of the claim review procedure set forth in Sections 12.04 and
12.05 below.



            Section 2.03.  Claim Denial. If within said 90 days the claim has
not been granted, it shall be deemed to have been denied for purposes of the
claim review procedure set forth in Section 12.04 below, even if notice of
denial has not been given under Section 12.02 above.

            Section 12.04.  Appeal of Claim Denial. Upon denial of a claim in
whole or in part, the claimant or his duly authorized representative shall have
60 days within which to file with the Committee a written request for a review
of such denial, whereupon:



A.The Committee shall as promptly as is practicable, but not later than 60 days
after receipt of such request (120 days if special circumstances exist), review
said claim; and

B.The claimant or his duly authorized representative shall, pending said review
be permitted at all reasonable hours to review the pertinent documents and also
be entitled to submit issues and comments in writing.



15NEXT PAGE





            Section 12.05.  Review on Appeal. A decision on the claim shall be
rendered as soon as possible, but in no event later than 120 days after the
Committee's receipt of the written request for review; shall be in writing and
include specific reasons; shall be written in a manner calculated to be
understood by the claimant; and shall contain specific reference to the Plan
provisions on which the decision is based.

            Section 12.06.  Litigation of Claim. Prior to initiating legal
action concerning a claim in any court, state or federal, against this Plan, the
Company, or the Committee, a claimant must first exhaust the administrative
remedies provided in this Article XII. Failure to exhaust the administrative
remedies provided for in this Article XII shall be a bar to any civil action
concerning a claim for benefits under the Plan.

            ARTICLE XIII -- MISCELLANEOUS

            Section 13.01.  Payments Net of Withholding and Other Amounts. All
payments under this Plan shall be net of any amount sufficient to satisfy all
federal, state, and local withholding tax requirements, and shall also be net of
all amounts owed by Participant, or Beneficiary or other recipient, to the
Company.

            Section 13.02.  No Guarantee of Interests. Neither the Company nor
any affiliated entity (as defined in the Code), nor the Committee (nor any of
its members) may guarantee the payment of any amounts which may be or become due
to any person or entity under this Plan. The liability of the Company to make
any payment under this Plan is limited to the then existing assets of the
Company.

            Section 13.03.  Company Records. Records of the Company as to any
Employee or Participant shall be conclusive on all persons.

            Section 13.04.  Evidence. Evidence required of anyone under this
Plan may be by certificate, affidavit, document, or other information which the
person or entity acting on such evidence considers pertinent and reliable, and
signed, made, or presented by the proper party or parties.





16NEXT PAGE





            Section 13.05.  Notice. Except as otherwise provided in this Plan,
any notice or communication required to be given herein by any Participant, the
Company, or Committee shall be deemed given when delivered or when placed in the
United States mail, postage prepaid, in an envelope addressed to the last
address of the person to whom the notice is being given which was communicated
in writing to the person giving such notice.

            Section 13.06.  Change of Address. Any party may, from time to time,
change the address to which notices shall be mailed by giving written notice of
such new address.

            Section 13.07.  Effect of Provisions. The provisions of this Plan
shall be binding upon the Company and its successors and assigns, and upon
Participant, his/her Beneficiary, assigns, heirs, executors, and administrators.

            Section 13.08.  Other Benefits and Plans. The benefits provided for
Participant and his/her Beneficiary hereunder are in addition to any other
benefits available to Participant under any other program or plan of the
Company, and, except as may otherwise be expressly provided for, this Plan shall
supplement and shall not supersede, modify, or amend any other program or plan
of the Company or Participant.

            Section 13.09.  Severability Clause. If any provision of this Plan
is held to be invalid or unenforceable, such determination shall not affect the
validity of this Plan or the other provisions of this Plan. In such event, this
Plan shall be construed and enforced as if such provision had not been included
therein; provided, that, nothing shall increase the Company's liability for
payment of benefits in any amount beyond the amounts specified in this Plan.

            Section 13.10.  Minors and Incompetents. If any person to whom a
benefit is payable by the Company is legally incompetent, either by reason of
age or by reason of mental or physical disability, the Company is authorized to
cause the payments becoming due to such person to be made to another for his
benefit without responsibility of the Company, Committee or the Board of
Directors to see to the application of such payments. Payments made pursuant to
this authority shall constitute a complete discharge of any duty hereunder of
the Company, Committee, and the Board of Directors.

            Section 13.11.  Limitation of Rights. Neither the establishment of
this Plan nor any amendment thereof will be construed as giving any Employee or
other person any legal or equitable right against the Committee, Company, its
Officers, directors, stockholders, except as expressly provided herein, and in
no event will the terms of employment or service of any Employee be modified or
in any way be affected hereby.

17NEXT PAGE





            Section 13.12.  Information to be Furnished. Each Participant shall
provide the Company and Committee with such information and evidence, and shall
sign such documents, as may reasonably be requested from time to time for the
purpose of administration of this Plan.

            Section 13.13.  Word Usage. Wherever any words are used herein in
the masculine or neuter gender, they shall be construed as though they were used
in the feminine, masculine or neuter gender, as the context may require, and
vice versa, and wherever any words are used herein in the singular form they
shall be construed as though they were also used in the plural form, as the
context may require, and vice versa.

            Section 13.14.  Erroneous Payments. If any Participant receives any
amount of benefits that the Committee in its sole discretion later determines
the Participant was not entitled to receive under the terms of the Plan, such
Participant shall be required to make reimbursement to the Plan. In addition,
the Committee shall have the right to offset any future claims for benefits
under the Plan against amounts that the Participant was not otherwise entitled
to receive.

            Section 13.15.  Indemnification by Company. The Company shall
indemnify and save harmless each member of its Board of Directors, each
Committee member, and any employee of the Company, from and against losses
resulting from liability which they may be subjected by reason of any act or
conduct (except wilful or wanton misconduct) in their official capacities in the
administration of this Plan. Expenses shall include the amount of any settlement
or judgment, costs, counsel fees, and related charges reasonably incurred in
connection with a claim asserted, or a proceeding brought in settlement thereof.
The foregoing right of indemnification shall be in addition to any other rights
to which any such person may be entitled as a matter of law.

            Section 13.16.  Headings. The titles and heading of Articles and
Sections are included for convenience of reference only and are not to be
considered in the construction of the provisions of this Plan.

            Section 13.17.  Governing Law. All questions arising with respect to
this Plan shall be determined by reference to the laws of the State of Kansas to
the extent such laws are not preempted by the laws of the United States of
America.

17NEXT PAGE





            IN WITNESS WHEREOF, this Plan is executed as of this 16th day of
November, 1999.







Attest:


   /s/                                                CAPITOL FEDERAL FINANCIAL



By:      /s/ John B. Dicus                                         